Judgment unanimously affirmed without costs. Memorandum: Plaintiff appeals from a judgment of divorce that, inter alia, awarded defendant nondurational maintenance of $2,500 per month and counsel fees of $48,592 and distributed the parties’ marital property, including plaintiffs interest in Sweeteners Plus, Inc., New England Sweeteners, Inc., and Conley Trucking, Inc., three closely-held corporations.
A major issue at trial concerned the valuation and distribution of plaintiffs 25% interest in Sweeteners Plus, Inc., and New England Sweeteners, Inc. Both parties presented expert testimony on the issue of valuation. Supreme Court adopted the analysis of defendant’s expert and determined plaintiffs interest in those corporations to be $801,000. The court awarded defendant one third of plaintiffs interest in those corporations, to be paid over a 12-year period. The court further determined plaintiffs interest in Conley Trucking, Inc., to be $28,000 and awarded defendant one half of plaintiffs interest, to be paid over a 12-year period. We conclude that the court’s valuation of plaintiffs interest in the three corporations is reasonable and supported by the expert testimony.
We reject plaintiffs contentions that the court erred in awarding prejudgment interest on certain components of the distributive award and retroactive maintenance payments (see, CPLR 5001) and that the awards of maintenance and counsel fees are excessive. (Appeal from Judgment of Supreme Court, Monroe County, Kehoe, J. — Equitable Distribution.)
Present— Pine, J. P., Lawton, Wisner, Callahan and Boehm, JJ.